Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00443-CR

                                       Rodrigo MOSQUERA,
                                             Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CR-8500
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: September 11, 2013

AFFIRMED; MOTION TO WITHDRAW GRANTED

           Rodrigo Mosquera pled no contest to assault–family violence, second offense, and received

deferred adjudication community supervision for a term of three years. The State filed a motion

to adjudicate guilt and revoke his community supervision alleging that Mosquera violated five

conditions of his community supervision: Condition No. 5 by failing to report for the months of

April and May 2012; Condition No. 15J by failing to provide documentation of attendance and

compliance with all rules, regulations, instructions, and financial agreements with regard to anger

management class; Condition No. 15CC by failing to apply for the Treatment Alternative to
                                                                                       04-12-00443-CR


Incarceration Program (TAIP); Condition No. 10 by failing to pay court costs, fines, supervisory

fees, and analysis fees; and Condition No. 1 by committing the offense of theft on or about May

31, 2012. Mosquera pled “not true” to the alleged violations. After an evidentiary hearing, the

trial court found that Mosquera violated all the conditions alleged by the State. The court

adjudicated Mosquera guilty and revoked his community supervision. The court sentenced

Mosquera to five years’ imprisonment plus a $1,200 fine. Mosquera now appeals. We affirm the

trial court’s judgment.

        Mosquera’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record in accordance with Anders v. California, 386 U.S. 738 (1967), and a

motion to withdraw. In the brief, counsel raises no arguable appellate issues, and concludes this

appeal is frivolous and without merit. The brief meets the Anders requirements. See id.; see also

High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). As required, counsel provided Mosquera with a copy of the brief and motion

to withdraw, and informed him of his right to review the record and file his own pro se brief. See

Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); see also Bruns

v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Mosquera filed a pro

se brief.

        After reviewing the record, counsel’s brief, and Mosquera’s pro se brief, we conclude there

is no reversible error and agree with counsel that the appeal is wholly frivolous. See Bledsoe v.

State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, the judgment of the trial

court is affirmed. See id. Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d

at 86; Bruns, 924 S.W.2d at 177 n.1.

        No substitute counsel will be appointed. Should Mosquera wish to seek further review of

this case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition
                                                 -2-
                                                                                       04-12-00443-CR


for discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX. R. APP. P. 68.2. Any petition

for discretionary review must be filed with this court, after which it will be forwarded to the Texas

Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3.

Any petition for discretionary review must comply with the requirements of Rule 68.4 of the Texas

Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.


                                                  Rebeca C. Martinez, Justice

DO NOT PUBLISH




                                                 -3-